Citation Nr: 1619378	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  14-37 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel







INTRODUCTION

The Veteran had active service from December 1970 to January 1971 and from August 1972 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which declined to reopen the Veteran's claim of entitlement to service connection for a low back disability.

In October 2015, the Board reopened and remanded the matter for additional development. The matter has since returned to the Board for further consideration. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this Veteran's case should take into account the existence of these records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to obtain outstanding VA treatment records. 

In October 2015, the Board remanded the matter to obtain Social Security Administration (SSA) records, VA treatment records, and to obtain a new VA examination. The Board notes that SSA records were requested, and in November 2015, SSA informed VA that the Veteran's records had been destroyed. The Board notes that a new VA examination was performed in November 2015 as well.

However, it is unclear whether VA treatment records dating from 1993 have been received or reviewed. Specifically, on the Veteran's September 2014 VA Form 9, the Veteran states that "[a]ll other medical evidence regarding my back condition can be obtain[ed] from the Montgomery VAMC starting from 1993 to Present time." In accordance with the Board's October 2015 remand directive, the AOJ contacted the Central Alabama Veterans Health Care System (CAVHCS) and requested the Veteran's records from January 1993 to December 2001. While it appears that CAVHCS responded to this request in December 2015, there are no accessible records prior to 2000 that have been associated with Virtual VA or VBMS.

Therefore, on remand, any outstanding VA treatment records dated from January 1993 to December 2001 should be associated with the claims file. See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records, including treatment at any VA medical center from January 1993 to June 2000.  If after continued efforts to obtain Federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the appellant must be notified in accordance with 38 C.F.R. § 3.159(e) (2015). 

2. After the development requested has been completed, the AOJ should complete any additional development deemed necessary and then readjudicate the claim. If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




